DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 13 are pending in the instant application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 9, drawn towards a method for treating cancer comprising administering an effective amount of an inhibitor of Mcl-1 and Akt binding to a subject in need thereof, classified in CPC class A61P35/00.
II. Claims 10 – 13, drawn towards a pharmaceutical composition comprising an inhibitor of MCL-1 and Akt binding and a pharmaceutically acceptable excipient, classified in CPC class A61K31/675.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of treating cancer in a subject in need thereof as claimed can be practiced with another materially different Mcl1 inhibitor, S63845, commonly known in the art.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class A61P35/00, would require different scope of search and examination than the scope of Invention II, classified under CPC class A61K31/675. Search for one of the inventions would not overlap or encompass the scope of the other invention. For example, search for a pharmaceutical composition comprising an inhibitor of MCL-1 and Akt would not necessarily encompass the scope of a method of using said composition. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species of an inhibitor of MCL-1 and Akt as recited in the present claims. The species are independent or distinct because all of the claimed inhibitors and agonists would require different scope of search and examination.
If Group I is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of a compound of formula I, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If Group II is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of a compound of formula I, or a single grouping of patentably indistinct species, and a single disclosed type of cancer, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is requested to identify each of the variables (Q, U, X, Y, Z, R1 – R8 and R10 – R12) in the present claims. Currently, claims 1 – 13 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
For example, a pharmaceutical composition comprising the compound of formula I, wherein Q, U, X and Y are each O and Z is N, would require different scope of search and consideration than a pharmaceutical composition comprising the compound of formula I, wherein Q is S; U is CH2; X is NH; Y is S and Z is CH.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, James Mason, on June 22, 2022, a provisional election was made with traverse to prosecute the invention of Group I (claims 1 – 9) drawn towards a method for treating cancer comprising administering an effective amount of an inhibitor of Mcl-1 and Akt binding to a subject in need thereof. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound in the present claim 3, 2-(hydroxymethyl)-6-imino-2,3,3a,9a-tetrahydro-6H-furo[2',3':4,5]oxazolo[3,2-a]pyrimidin-3-yl dihydrogen phosphate, and type of cancer in the present claim 8, non-small cell lung cancer. The compound is presented below (using ChemDraw version 20.1.0.110):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein:
Q, U, X and Y are each O;
Z is N;
R1 is C1 alkyl substituted with one R10, wherein R10 is hydroxy;
R2, R5, R6, R7 and R8 are each hydrogen; and
R3 and R4 are each hydroxy.

Search: The compound and the type of cancer as elected by the Applicant are not found to be free of prior art. Therefore, search has not been expanded further to include the full scope of the present claims.	

Priority

    PNG
    media_image2.png
    40
    318
    media_image2.png
    Greyscale


Information Disclosure Statement
The information disclosure statement filed on November 11, 2021 has been considered by the examiner.

Claim Objections
Claims 2 – 8 are objected to because of the following informalities:
Claims 2 – 4 and 8: Insert a comma (,) after the phrase “The method of claim 1, …”. See, claim 9 for format.
Claims 5 – 7: Insert a comma (,) after the phrase “The method of claim 4, …”. See, claim 9 for format.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 – 2 and 8 – 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The present claim 1 is drawn towards a method of treating cancer comprising administering an effective amount of an inhibitor of Mcl-1 and Akt binding to a human subject in need thereof.
	The present claim 2 is drawn towards the method of claim 1 wherein the inhibitor of Mcl-1 and Akt binding is an inhibitor that prevents the PEST domain of Mcl-1 from directly interacting with the pleckstrin homology (PH) domain of Akt.
	The present claim 8 is drawn towards the method of claim 1 wherein the subject is diagnosed with non-small cell lung cancer.
	The present claim 9 is drawn towards the method of claim 1, wherein the inhibitor of Mcl-1 and Akt binding is administered in combination with an additional chemotherapy agent.
	The present description generically discloses an inhibitor of Mcl-1 and Akt binding. The specification only broadly states that the inhibitor prevents the PEST domain of Mcl-1 from directly interacting with the pleckstrin homology (PH) domain of Akt; the cancer is non-small cell lung cancer and the inhibitor of Mcl-1 and Akt binding is administered in combination with an additional chemotherapy agent. There is no guidance provided for any other structures that can be specifically used as inhibitors of Mcl-1 and Akt binding. Thus, the scope of the claims is directed towards a method of treating cancer comprising administering an effective amount of wide range of inhibitors of Mcl-1 and Akt binding, not only limited to the compounds of formula I.
	MPEP §2163(II)(A)(3)(a)(ii) states the guidelines for the written description as presented below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the disclosure generically states the inhibitors of Mcl-1 and Akt binding, the generic recitation fails to provide sufficient support to show that the Applicant was in possession of the full scope of the claimed invention. The description does not sufficiently describe the full scope of treating cancer comprising administering an effective amount of all of the inhibitors of Mcl-1 and Akt binding. Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described. MPEP §2163(II)(A)(3)(a)(ii) recites the definition of “representative number of species” as:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) … The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 … Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.”


	The present specification does not sufficiently provide support for the method of treating cancer comprising administering an effective amount of a number of species that are representative of the entire genus of all of the inhibitors of Mcl-1 and Akt binding, as encompassed in the scope of the claims 1 – 2 and 8 – 9. There is a significant variation within all of the inhibitors of Mcl-1 and Akt binding, and the present specification does not adequately describe any specific other structures to resemble the variation within the entire genus of inhibitors. Thus, a person having ordinary skill in the art would recognize that the Applicant was not in possession of the claimed methods of treating cancer comprising administering an effective amount of the entire genus of all of the inhibitors of Mcl-1 and Akt binding. Thus, the present claims do not comply with the written description requirement. In order to overcome the rejection, Applicant is requested to amend the claim 1 to incorporate the limitations of the compound of formula I that are properly supported by the present specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kotschy et al., Nature (2016), 538: pp. 477-496 (Kotschy).
	With respect to claims 1 and 8, Kotschy teaches a potent, selective Mcl1 inhibitor S63845. See, page 478, Figure 1. Kotschy also teaches that Mcl1 is essential for the growth of diverse tumors, including non-small cell lung carcinoma (NSCLC) cell line carrying Mcl1 gene amplifications. See, page 477, 2nd paragraph. Further, Kotschy teaches that S63845 exhibited low nanomolar cytotoxic activity in multiple cancer-derived cell lines in vitro, specifically PC9 NSCLC cell line, and potent efficacy in vivo in preclinical mouse models of diverse haematological malignancies. See, page 480, Figure 4.
	With respect to claim 9, Kotschy also teaches that S63845 is administered in combination with drugs that target oncogenic kinases, such as tarceva (EGFR inhibitor) in the PC9 (EGFR-mutated) non-small cell lung carcinoma, and induced a potent cytotoxic response. See, Figure 4, Figure 8e.
	Therefore, the prior art reference anticipates the present claims.

Claims 1 and 3 – 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Publication 20120107323 A1 (Hochwald), as disclosed in the information disclosure statement filed on November 11, 2021.
	Hochwald teaches small molecule inhibitors as therapeutic agents in order to treat cell proliferative disorder, especially cancer, in a subject. Hochwald also teaches that the inhibitors can reduce the viability of cancer cells, inhibit cancer cell proliferation, induce apoptosis, decrease activation of Akt and decrease tumor p-Akt. See, paragraph [0058]. Specifically, Hochwald teaches that the compound, 2-(Hydroxymethyl)-6-imino-2,3,3a,9a-tetrahydro-6H-furo[2,3:4,5]oxazolo[3,2-a]pyrimidin-3-yl dihydrogen phosphate, as presented below:

    PNG
    media_image3.png
    187
    189
    media_image3.png
    Greyscale

	wherein:
Q, U, X and Y are each O;
Z is N;
R1 is C1 alkyl substituted with one R10, wherein R10 is hydroxy;
R2, R5, R6, R7 and R8 are each hydrogen; and
R3 and R4 are each hydroxy.

	With respect to claim 8, Hochwald teaches that cell proliferative disorder is a disorder involving the undesired or uncontrolled proliferation of a cell, and includes tumors or cancers of the lung (small cell or non-small cell).
	With respect to claim 9, Hochwald also teaches that an effective amount of the compound can also be administered in combination with one or more additional therapeutic agents to a subject in need thereof. See, paragraph [0126].
	Therefore, the prior art reference anticipates the present claims.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen et al., Cancer Res (2019), 79(6), pp. 6126-6138 (Chen), as disclosed in the information disclosure statement filed on November 11, 2021.
	With respect to claims 1 and 3 – 8, Chen teaches a small molecule NSC128687 (PH-687) and administering said compound to disrupt Mcl-1/Akt interaction, inhibit Akt activity and suppress tumor growth in nude mice with non-small cell lung cancer (NSCLC). See, page 6133, 2nd paragraph; and bridging paragraph between pages 6133-6134. The compound PH-687 is presented below:

    PNG
    media_image3.png
    187
    189
    media_image3.png
    Greyscale

	wherein:
Q, U, X and Y are each O;
Z is N;
R1 is C1 alkyl substituted with one R10, wherein R10 is hydroxy;
R2, R5, R6, R7 and R8 are each hydrogen; and
R3 and R4 are each hydroxy.

	With respect to claim 2, Chen teaches that PEST domain comprises the Akt binding site on Mcl-1 protein, whereas the pleckstrin homology (PH) domain of the Akt protein is the Mcl-1 binding region. See, bridging paragraph between pages 6130-6131. Chen also teaches that the compound PH-687 targets and inhibits the interaction of PEST domain of Mcl-1 with the PH domain of Akt protein. See, page 6133, 2nd paragraph. 
	Therefore, the prior art reference anticipates the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 20120107323 A1 (Hochwald) in view of Song et al., Cancer Biology & Therapy (2005), 4(3), pp. 267-276 (Song), both of which are disclosed in the information disclosure statement filed on November 11, 2021.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Hochwald teaches small molecule inhibitors as therapeutic agents in order to treat cell proliferative disorder, especially cancer, in a subject. Hochwald also teaches that the inhibitors can reduce the viability of cancer cells, inhibit cancer cell proliferation, induce apoptosis, decrease activation of Akt and decrease tumor p-Akt. See, paragraph [0058]. Specifically, Hochwald teaches that the compound, 2-(Hydroxymethyl)-6-imino-2,3,3a,9a-tetrahydro-6H-furo[2,3:4,5]oxazolo[3,2-a]pyrimidin-3-yl dihydrogen phosphate, as presented below:

    PNG
    media_image3.png
    187
    189
    media_image3.png
    Greyscale

	wherein:
Q, U, X and Y are each O;
Z is N;
R1 is C1 alkyl substituted with one R10, wherein R10 is hydroxy;
R2, R5, R6, R7 and R8 are each hydrogen; and
R3 and R4 are each hydroxy.

	Hochwald does not explicitly teach wherein, the compound is also an inhibitor of Mcl-1, as recited in the present claim 1.
	Song teaches that Mcl-1 is overexpressed in nearly half of NSCLC compared to adjacent non-tumor lung tissue and the cell lines that overexpressed Mcl-1 were resistant to apoptosis induced by diverse apoptotic stimuli, including cytotoxic chemotherapeutic agents. Song also teaches that direct targeting of Mcl-1 resulted in lung cancer cell apoptosis and depletion of Mcl-1 levels sensitized lung cancer cells to apoptosis induced by cytotoxic agents. See, bridging paragraph between pages 273 – 274. Song shows that EGF stimulates the expression of Mcl-1 in tumor models through multiple pathways, including PI3K/Akt signaling mechanism, and inhibition of PI3K/Akt signaling by LY294002 (PI3 Kinase inhibitor) resulted in the reduction in Mcl-1 levels. See, page 273, 1st paragraph. 
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Song states that EGF stimulates the expression of Mcl-1 through PI3K/Akt signaling pathway. Song also teaches that Mcl-1 is overexpressed in nearly half of NSCLC and the cell lines that overexpressed Mcl-1 were resistant to apoptosis induced by apoptotic stimuli such as cytotoxic chemotherapeutic agents. Song teaches that the inhibition of PI3K/Akt signaling resulted in the reduction in Mcl-1 levels. Hochwald teaches that the compound is used to reduce the viability of cancer cells, inhibit cancer cell proliferation, induce apoptosis, decrease activation of Akt and decrease tumor p-Akt. Thus, a person skilled in the art would have expected that administering the compound as taught by Hochwald would also inhibit the Mcl-1 activity in the process of treating cancer, specifically non-small lung cancer cell. 
	With respect to claim 8, Hochwald teaches that cell proliferative disorder is a disorder involving the undesired or uncontrolled proliferation of a cell, and includes tumors or cancers such as lung (small cell or non-small cell).
	With respect to claim 9, Hochwald also teaches that an effective amount of the compound can also be administered in combination with one or more additional therapeutic agents to a subject in need thereof. See, paragraph [0126].
	Therefore, claims 1 and 3 – 9 are prima facie obvious over the prior art references.

Conclusion
Claims 1 – 9 are rejected.
Claims 10 – 13 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626